DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Claim 1, line 6, there should be a comma at the end of the sentence.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“output structure producing a detectable output at an angular displacement of the piston rod which corresponds to expelling of a predetermined dose increment” in claim 1.
“detection mechanism configured to electronically register the detectable output” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. (WO 2016/001293).
Regarding claim 1, Marsh discloses
A pen-type injection device (device shown in figs. 1-6) comprising: 
- a housing (10, figs. 1-2 and page 15 lines 14-20) extending along a general axis (longitudinal axis I of the device shown in fig. 4), 
- a cartridge (150, fig. 1 and page 15 lines 22-26, page 19 lines 32-37) comprising a cartridge body (body of 150, fig. 4), a penetrable septum (pierceable rubber seal at the distal end of 150, fig. 4 and page 19 lines 33-35), and a piston (151 at the proximal end of 150, fig. 4 and page 19 lines 32-33), together defining a variable volume reservoir adapted to hold a liquid substance (see figs. 1 and 4), the cartridge (150) being rotationally fixed with respect to the housing (figs. 1-6 and page 15 lines 14-26)  
- a dose expelling mechanism (30, figs. 1 and 4, page 15 line 28 to page 16 line 6) for expelling a dose of the liquid substance from the cartridge (150) (see fig. 2 and page 23 line 29-31), comprising a piston rod structure (30) for advancing the piston (151), the piston rod structure (30) comprising 

a piston rod foot (140) rotationally locked to the piston rod (30) (Examiner notes: page 23 lines 29-31, 140 is axially clipped to 30, but free to rotate. Since 140 is in direct contact with 151, it does not rotate as 30 rotates and advances during dose dispense. Therefore, since 140 does not rotate as 30 rotates, 140 is rotationally locked to 30) and adapted to interface with the piston (151) (see fig. 4), and 
- output structure (104, fig. 18, page 18 lines 16-19, page 23 line 33 to page 24 line 3) producing a detectable output (tactile feedback and audible click) at an angular displacement of the piston rod (30) (see fig. 18) which corresponds to expelling of a predetermined dose increment (page 23 line 33 to page 24 line 3), a total number of detectable outputs produced during a dose expelling event thereby being indicative of a size of an expelled dose (page 23 line 33 to page 24 line 3), 
wherein the pen-type injection device (device shown in figs. 1-6) further comprises a brake mechanism (inner surface of 150, surface of 151 or surface of 140) configured to slow down rotational motion of the piston rod (30), the brake mechanism comprising a first contact surface (inner surface of 150) forming part of the cartridge body (body of 150), and a second 
Regarding claim 2, Marsh discloses
The pen-type injection device according to claim 1, wherein the detectable output is a tactile and/or audible output (fig. 18, page 18 lines 16-19, page 23 line 33 to page 24 line 3, the detectable output is tactile feedback and audible click)
Regarding claim 5, Marsh discloses
The pen-type injection device according to claim 1, wherein the second contact surface (surface of 151) forms part of the piston (151), and the piston (151) and the piston rod (30) are rotationally interlocked (Examiner notes: see fig. 4 and page 23 lines 29-31, when 30 rotates and advances during dose dispensing, 30 pushes 151 distally to dispense the medicament. Therefore, piston 151 and piston rod 30 are rotationally interlocked with each other).
Regarding claim 6, Marsh discloses
The pen-type injection device according to claim 5, wherein the piston rod foot (140) comprises a plurality of spaced protrusions (see annotated figs. 4/16 below) which are pressed into respective peripheral portions of the piston (peripheral portions of 151, see fig. 4).

    PNG
    media_image1.png
    780
    854
    media_image1.png
    Greyscale

Regarding claim 7, Marsh discloses
The pen-type injection device according to claim 1, wherein the second contact surface (surface of 140) forms part of the piston rod foot (140).
Regarding claim 10, Marsh discloses
The pen-type injection device according to claim 1, further comprising an energy storage unit (spring 90, figs. 4-6) for providing energy to effect a rotation of the piston rod (30) (see page 20 lines 22-29, page 23 lines 17-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (WO 2016/001293) in view of Despa et al. (US 2016/0213853).
Regarding claim 3, Marsh discloses the pen-type injection device according to claim 1, as set forth above, except for further comprising a detection mechanism configured to electronically register the detectable output.
However, Despa teaches an injection device comprising a detection mechanism (110/205/210) configured to electronically register the detectable output (par. 0053, 110/205/210 comprises a microphone to detect sounds specific to the injection of medicament).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Marsh’s device by adding a detection mechanism, as taught by Despa, for the purpose of providing sufficient structure to notify the user of the existing state of the device (par. 0053 of Despa).

Allowable Subject Matter
Claim(s) 4, 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Marsh et al. (WO 2016/001293)
Regarding claim 4, the cited prior art fails to disclose/teach among all the limitation or render obvious a pen-type injection device comprising a housing, a cartridge, a piston rod, a piston rod foot, an output structure, a brake mechanism, wherein the output structure comprises a deflectable housing portion capable of deflection relative to other housing portions and an activation element rotationally locked with respect to the piston rod structure and arranged to deflect the delectable housing portion in response to undergoing the specific angular displacement relative to the housing and wherein the detection mechanism comprises a sensor arranged on the deflectable housing portion and adapted to detect a deflection thereof, and a processor electronically connected with the sensor and configured to process deflections detected by the sensor, in combination with the total structure and function as claimed. 
Marsh only discloses a pen-type injection device (figs. 1-6) comprising a housing (10), a cartridge (150), a piston rod (30), a piston rod foot (140), an output structure (104), a brake mechanism (inner surface of 150, surface of 151 or surface of 140). 
No combination of prior art was found to teach or suggest each and every element of claim 4.
Regarding claim 8, the cited prior art fails to disclose/teach among all the limitation or render obvious a pen-type injection device comprising a piston and a piston rod foot wherein the piston comprises a first interface material having a first hardness and a first compression set, and the piston rod foot comprises a second interface material having a second hardness which is smaller than the first hardness and a second compression set which is higher than the first 
Marsh only discloses a pen-type injection device (figs. 1-6) comprising a piston (151), and a piston rod foot (140) wherein the piston is made of rubber material (page 19 lines 32-33).
No combination of prior art was found to teach or suggest each and every element of claim 8.
Claim 9 is objected by virtue of depending on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783